              Case 2:15-cr-00269-RAJ Document 224 Filed 05/05/20 Page 1 of 1




1                                                              The Honorable Richard A. Jones
2
3
4
5
6
7                        UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF WASHINGTON
8
                                     AT SEATTLE
9
       UNITED STATES OF AMERICA,                          NO. CR15-0269 RAJ
10
                             Plaintiff
11                                                        ORDER GRANTING UNITED STATES’
                        v.                                MOTION TO FILE A BRIEF IN EXCESS
12
                                                          OF TWELVE PAGES
13     ROLAND JESSE DAZA-CORTEZ,
                             Defendant.
14
15
            The Court, having reviewed the Motion of the United States to File a Brief in
16
     Excess of Twelve Pages, and finding good cause,
17
            IT IS ORDERED that the Motion (Dkt. #219) is GRANTED. The United States
18
     may file a Response to Defendant Roland Jesse Daza-Cortez’s Motion for Reduction in
19
     Sentence Pursuant to 18 U.S.C. § 3582(c)(1) that does not exceed 19 pages in length.
20
            DATED this 5th day of May, 2020.
21
22
23
                                                        A
                                                        The Honorable Richard A. Jones
24                                                      United States District Judge
25
26
27
28
      ORDER GRANTING UNITED STATES’ MOTION TO                           UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
      FILE A BRIEF IN EXCESS OF TWELVE PAGES
                                                                         SEATTLE, WASHINGTON 98101
      United States v. Daza-Cortez, CR15-0269-RAJ - 1                          (206) 553-7970
